PER CURIAM.
The defendant has whatever land Hobby conveyed to its lessor, excluding the land in controversy. As its center line is fixed, and it owns 30 feet easterly of it, and as plaintiff’s northwest corner was made by the same grantor to begin in the adjoining land of the railroad company, there seems no serious difficulty in determining the boundary line between the parties, and that plaintiff owns the land in question, as it is easterly of the 30 feet of land which lies east of defendant’s center line. Judgment and order of the County Court of Westchester county affirmed, with costs.